UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1157


YING LIN,

                 Petitioner,

            v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    September 8, 2016          Decided:   September 13, 2016


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Bruno J. Bembi, LAW OFFICE OF BRUNO J. BEMBI, Hempstead, New
York, for Petitioner.     Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Kiley Kane, Senior Litigation
Counsel, Kathryn M. McKinney, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ying Lin, a native and citizen of the People’s Republic of

China,    petitions       for    review     of    an       order    of    the     Board    of

Immigration      Appeals        (Board)    dismissing         her    appeal      from     the

immigration judge’s (IJ) decision denying her application for

cancellation of removal.               For the reasons set forth below, we

dismiss the petition for review.

     Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials

of discretionary relief,” “no court shall have jurisdiction to

review    any    judgment       regarding       the    granting      of       relief   under

section . . . 1229b,” which is the statutory section governing

cancellation of removal.               See Sorcia v. Holder, 643 F.3d 117,

124-25    (4th    Cir.     2011)       (finding       no    jurisdiction        to     review

discretionary       denial        of      cancellation         of        removal       absent

constitutional claim or question of law).                          Here, the IJ found,

and the Board agreed, that Lin failed to meet her burden of

establishing that her two daughters would suffer exceptional and

extremely unusual hardship if Lin is removed to China.                               Because

this determination is clearly discretionary in nature, we lack

jurisdiction to review challenges to this finding.

     As    stated     by    the     Ninth    Circuit,         “an    ‘exceptional         and

extremely       unusual    hardship’        determination           is    a     subjective,

discretionary judgment that has been carved out of our appellate

jurisdiction.”        Romero-Torres v. Ashcroft, 327 F.3d 887, 888

                                            2
(9th Cir. 2003).            The agency’s finding concerning whether an

alien has proved an “exceptional and extremely unusual hardship”

is not a constitutional claim or question of law that is exempt

from the jurisdictional bar set forth in § 1252(a)(2)(B).                           See,

e.g., Salas-Caballero v. Lynch, 786 F.3d 1077, 1078 (8th Cir.

2015); Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014);

Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 549-550 (11th Cir.

2011); Solis v. Holder, 647 F.3d 831, 833 (8th Cir. 2011); see

also Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It

is    quite       clear         that      the       gatekeeper       provision       [of

§ 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision

of the [Board] to actually deny a petition for cancellation of

removal.”).          Indeed,     we    have       concluded   that     the   issue    of

hardship     is   committed       to   agency      discretion    and    thus   is    not

subject to appellate review.                  Okpa v. INS, 266 F.3d 313, 317

(4th Cir. 2001).           Lin’s challenge to the agency’s finding that

she did not show that her removal would be an exceptional and

extremely unusual hardship to her two daughters living in the

United      States   is    not    a    reviewable       constitutional       claim    or

question of law.           Accordingly, we lack jurisdiction to review

the denial of cancellation of removal and dismiss in part the

petition for review.

      Lin’s contention that she was denied due process because

(1)   the    IJ   did     not    accept    her     evidence   submitted      past    the

                                              3
deadline; (2) her counsel appeared by telephone at the merits

hearing; and (3) the IJ denied her motion for a continuance must

fail.     Lin cannot state a colorable due process claim because

she has no liberty or property interest at stake.                     See Aparicio

v. Lynch, __ F.3d __, __, 2016 WL 306809, at *5 (7th Cir. 2016)

(cancellation of removal is “a form of discretionary relief in

which there is no liberty interest at stake”); Nunez-Portillo v.

Holder,    763 F.3d 974,    977   (8th    Cir.     2014)   (alien       has   no

protected liberty interest in cancellation of removal); see also

Dekoladenu v. Gonzales, 459 F.3d 500, 508 (4th Cir. 2006) (“No

property or liberty interest can exist when the relief sought is

discretionary.”), abrogated on other grounds by Dada v. Mukasey,

554 U.S. 1 (2008); see also Smith v. Ashcroft, 295 F.3d 425,

429-30    (4th     Cir.    2002)    (holding       that     alien’s     lack    of    a

“protected       liberty    or    property      interest”    in   the    relief      he

sought—a discretionary waiver of deportation—was “a circumstance

fatal to his due process claim”).                Even if the Lin could assert

a due process claim, we concluded that she failed to show that

the proceeding was fundamentally unfair.                    Anim v. Mukasey, 535
F.3d 243, 256 (4th Cir. 2008).

     Finally, because Lin failed to show that she substantially

complied with the requirements under In re Lozada, 19 I. & N.

Dec. 637 (B.I.A. 1988), her ineffective assistance of counsel

claim fails.

                                          4
     Accordingly,      we    dismiss    in   part   and   deny    in    part   the

petition for review.         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately     presented     in   the

materials     before   the    court    and   argument     would   not    aid   the

decisional process.

                                                PETITION DISMISSED IN PART
                                                        AND DENIED IN PART




                                        5